PER CURIAM.
Appellant-defendant was informed against and charged with forgery of an endorsement in the Criminal Court of Record of Hillsborough County. He was represented by the public defender and entered a plea of guilty at arraignment. On May 16, 1968, defendant filed a motion to vacate sentence under CrPR 1.850, 33 F.S.A., which was denied by the trial judge. This appeal followed.
*498Defendant charges that he was coerced into pleading guilty and did not know the consequences of his plea. This is clearly refuted by the record. The judge at arraignment went into great detail to explain to the defendant the consequences of such a plea. The judge advised the defendant that he could receive as much as ten years in State prison and again asked the defendant if he was sure this was the plea he wished to enter.
Following this thorough questioning and explanation by the trial judge the defendant still chose to plead guilty, and we affirm the trial judge’s denial of defendant’s motion under Rule 1.850.
LILES, C. J., and ALLEN and MANN, JJ., concur.